                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
LOUIS HIRSCHMUGL,                                )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )          No. 4:19 CV 386 JMB
                                                 )
STATE FARM FIRE & CASUALTY                       )
COMPANY,                                         )
                                                 )
       Defendant.                                )


                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s stipulation, which the Court construes as a

motion to remand to the Circuit Court of St. Louis City from which the action was removed.

Defendant consents to remand.

       I.      Background

       Plaintiff Louis Hirschmugl seeks uninsured motorists coverage under policies of

automobile insurance issued by defendant State Farm Fire & Casualty Company. Plaintiff filed

suit in the Circuit Court of St. Louis City asserting claims for breach of contract and vexatious

refusal to pay. He prayed for judgment in the amount of $75,000 — the total uninsured motorist

coverage available under his policies — plus statutory penalties and attorney’s fees. Defendant

timely removed the matter to this Court, invoking jurisdiction based on diversity of citizenship.

28 U.S.C. § 1441(b); 28 U.S.C. § 1332(a). Plaintiff has now filed a stipulation [Doc. # 15]

signed by counsel in which he asserts that he believes the limits of liability under the applicable

uninsured motorist policies do not exceed $75,000. Based on this information, he stipulates that

he will not seek greater than $75,000 in damages and asks the Court to remand the matter to state

court. Defendant consents.
        II.     Discussion

        A case falls within the court’s original diversity jurisdiction if the parties are citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

28 U.S.C. § 1332(a). The party invoking federal jurisdiction bears the burden of proving the

requisite amount by a preponderance of the evidence. Rasmussen v. State Farm Mut. Auto. Ins.

Co., 410 F.3d 1029, 1031 (8th Cir. 2005). “The jurisdictional fact . . . is not whether the

damages are greater than the requisite amount, but whether a fact finder might legally conclude

they are.” James Neff Kramper Family Farm P’ship v. IBP, Inc., 393 F.3d 828, 833 (8th Cir.

2005) (quoting Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002)). Defendant has met its burden

to establish federal jurisdiction over this dispute.

        Plaintiff’s “post-removal voluntary reduction of his claim to less than the jurisdictional

amount[] does not defeat federal jurisdiction acquired through removal.” Hatridge v. Aetna Cas.

& Sur. Co., 415 F.2d 809, 814 (8th Cir. 1969); St. Paul Mercury Indem. Co. v. Red Cab Co., 303

U.S. 283, 289-90 (1938) (“Events occurring subsequent to the institution of suit which reduce the

amount recoverable below the statutory limit do not oust jurisdiction.”). The Court does not

have exclusive jurisdiction to hear this case, however, and if the parties wished to litigate this

case in state court they could do so by dismissing and refiling there. McLauchlin v. Sight, No.

4:16-CV-0542-DGK, 2016 WL 4077237, at *3 (W.D. Mo. Aug. 1, 2016). In light of defendant’s

consent to remand, there is no justification for requiring plaintiff to pay another filing fee. See

id.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to remand [Doc. # 15] is granted.




                                                   2
       IT IS FURTHER ORDERED that the Clerk of Court shall remand this matter to the

Circuit Court of St. Louis City from which it was removed.




                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 10th day of April, 2019.




                                               3
